                 Case 1:19-cv-10698-GHW Document 6 Filed 01/08/20 Page
                                                                USDC   1 of 1
                                                                     SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
      UNITED STATES DISTRICT COURT                                                       DATE FILED: 1/8/2020
      SOUTHERN DISTRICT OF NEW YORK
     ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X
                                                               :               MEMORANDUM ENDORSED
      KELLY SMALL,                                             :
                                                               :
                            Plaintiff,                         :     CASE NO.: 19-CV-10698-GHW
                                                               :
                 v.                                            :
                                                               :
      JAGGED PEAK ENERGY INC., JAMES J.                        :
      KLECKNER, CHALES D. DAVIDSON,                            :
      ROGER L. JARVIS, JANEEN S. JUDAH,                        :
      MICHAEL C. LINN, ADRIANNA C. MA,                         :
      JOHN R. SULT, S. WIL VANLOH JR.,                         :
      DHEERAJ VERMA, and BLAKE A.                              :
      WEBSTER,                                                 :
                                                               :
                    Defendants.                                :
     --------------------------------------                    X

                                              NOTICE OF DISMISSAL

               Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

      Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

      is being filed with the Court before service by Defendants of either an answer or a motion for

      summary judgment.

      Dated: January 7, 2020                                     Respectfully Submitted,

                                                                 MONTEVERDE & ASSOCIATES PC

      OF COUNSEL:                                                /s/ Juan E. Monteverde____________
                                                                 Juan E. Monteverde (JM-8169)
      ADEMI & O’REILLY, LLP                                      The Empire State Building
      Guri Ademi                                                 350 Fifth Avenue, Suite 4405
      Jesse Fruchter                                             New York, New York 10118
      3620 East Layton Avenue                                    Tel: 212-971-1341
      Cudahy, Wisconsin 53110                                    Fax: 212-202-7880
      Tel: (414) 482-8000
      Fax: (414) 482-8001                                        Attorney for Plaintiff
      Email: gademi@ademilaw.com
              jfruchter@ademilaw.com
Plaintiff has voluntarily dismissed this action under F.R.C.P. 41(a)(1)(A)(i). The Clerk of Court is directed to close this case.

SO ORDERED.
                                                                            _____________________________________
Dated: January 8, 2020                                                             GREGORY H. WOODS
New York, New York                                                                United States District Judge
